In an action to compel specific performance of a contract for the purchase and sale of real property, appellants (vendors) moved for judgment on the pleadings and to cancel the Us pendens on the ground that the writings relied on by plaintiff were insufficient to satisfy the Statute of Frauds. (Real Property Law, § 259.) Order denying motion reversed on the law, with $10 costs and disbursements, and motion granted, without costs. A contract whereby a vendor agrees to sell twenty acres out of a total of 57.93 acres of land which he owns, without other identification of the twenty acres intended, is so indefinite in its description of the land as to be insufficient to satisfy the requirements of the Statute of Frauds. (Cooley v. Lobdell, 153 N. Y. 596; and cases collated in 23 A. L. R. 2d 84-85.) Moreover, the memoranda relied on are incomplete, in that they do not disclose the names of the vendors or any description of them sufficient for identification. (Lerand Corp. v. Meltzer, 267 N. Y. 343; Mentz v. Newwitter, 122 N. Y. 491.) Nolan, P. J., Carswell, Johnston and MacCrate, JJ., concur; Wenzel, J., concurs solely on the ground that there is an inadequate description or identification of the vendors.